DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vacuum assembly in claims 23 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not explicitly describe corresponding structure, however Figures 1, 5a, and 6 show the vacuum assembly 108 as a blower motor, which is how the term will be interpreted for purposes of this Office action.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-31, and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tuvin, et al. (US 6,168,641, hereinafter “Tuvin”), in view of Oh, et al. (US 2005/0251951, hereinafter “Oh”), both of record.   

Regarding claim 23, Tuvin discloses a cleaning bin mountable to an autonomous cleaning robot operable to receive debris from a floor surface (Figs 1, 10, col 5, line 57 – col 7, line 20), the cleaning bin comprising: 
an inlet (comprising 115, Fig 10 and tube shaft and nozzle, col 5, last para, such as nozzle 5 and elements 6-8, Fig 1) positioned between lateral sides of the cleaning bin (lateral sides of 110, Fig 10) defining an interior width of the cleaning bin; 
an outlet (duct to the right of motor 111, Fig 10) configured to connect to a vacuum assembly 111 of the autonomous cleaning robot, the vacuum assembly (motor-fan unit 111) of the autonomous cleaning robot operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin; 
a debris separation cone 130 arranged at a first portion of the interior width of the cleaning bin, the debris separation cone being configured to receive portions of the airflow such that cyclone forms within inner conduit of the debris separation cones and separate the first portion of debris from the airflow (cyclonic flow within inner conical surface (conduit) of 130, Fig 10, col 6, lines 30-65); and 
a particulate compartment 122 to receive the first portion of debris separated from the airflow (Fig 10, col 6, lines 5-44).
However, Tuvin does not explicitly disclose that the debris separation cone comprises a set of debris separation cones arranged linearly across at least at a first portion of the interior width of the cleaning bin.  
Oh is also concerned with a cleaning bin incorporating cyclonic separation and teaches providing two debris separation cones 54, 55 (Fig 2, arranged in parallel) arranged linearly across at least at a first portion of an interior width of the cleaning bin 50 to effectively separate particles from an airstream.   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Tuvin by incorporating two separation cones, as taught by Oh, as a simple substitution for the single cone to produce the known and predictable result of particle separation.  Additionally, a skilled artisan would have found it obvious to add a second cone since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B)
Regarding claim 24, Tuvin, as modified, discloses the limitations of claim 23, as described above, and further discloses a debris compartment 118 (Fig 10) to receive a second portion of debris separated from the airflow, wherein the debris compartment is configured to separate the second portion of debris from the airflow absent a cyclone being formed (Fig 10, 6:60-7:8).

Regarding claim 25, Tuvin, as modified, discloses the limitations of claim 24, as described above, and further discloses an air channel (space between 133 and opening 129, Fig 10) pneumatically connected to the debris compartment to receive the airflow through a surface of the debris compartment (through a top surface of 118) and pneumatically connected to the inner conduits of the debris separation cones to direct the airflow into the inner conduits of the debris separation cones, wherein the surface of the debris compartment comprises a filter to separate a third portion of debris from the airflow (grating 133 defines a filter, Fig 10, 6:60-7:8).

Regarding claim 26, Tuvin, as modified, discloses the limitations of claim 24, as described above, and further discloses wherein the debris separation cones each comprise a lower opening 131 and an upper opening 129 (Fig 10), upper openings of the debris separation cones configured to receive the airflow from the debris compartment (6:60-7:8), and lower openings 131 of the debris separation cones connected to the particulate compartment 122 such that the particulate compartment receives the first portion of debris separated from the airflow through the lower openings (Fig 10, 6:60-7:8).

Regarding claim 27, Tuvin, as modified, discloses the limitations of claim 23, as described above, but does not explicitly disclose wherein the inlet spans a length between 75% and 100% of the interior width of the cleaning bin.  Examiner finds Applicant has assigned no criticality to the claimed width relationship, only describing the relative widths in the form of examples (specification, page 10).   Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure proportions and relative sizes of the device elements, including the inlet and interior width, to best achieve the desired results of suctioning dust particles, based on intended use of the device and basic engineering principles, including an inlet width that was consistent with the recited relationship.     

Regarding claim 28, Tuvin, as modified, discloses the limitations of claim 23, as described above, and further discloses that the axes of the debris separation cones are angled away from the inlet (Fig 10) such that upper openings (opening 129 at right side of separation cone) of the debris separation cones are tilted away from the inlet (Fig 10), but Tuvin, as modified, does not explicitly disclose wherein the debris separation cones have coplanar longitudinal axes.  The cones of Tuvin, as modified, are arranged linearly across the cleaning bin, as described above.  It would have been obvious to one of ordinary skill in the art that this linear arrangement across the width of the device would define cone axes that are coplanar, as taught by Oh.

Regarding claim 29, Tuvin, as modified, discloses the limitations of claim 28, as described above, and further discloses wherein [the] upper openings of the debris separation cones are tilted away from the inlet of the cleaning bin (tilted away, Fig 10), and wherein the longitudinal axes of the debris separation cones define an angle with a vertical axis through the cleaning bin between 5 and 25 degrees (when the cleaning device is being carried on end, Examiner indicating no particular orientation of the device has been required). 

Regarding claim 30, Tuvin, as modified, discloses the limitations of claim 23, as described above, and further discloses wherein the debris separation cones have coplanar longitudinal axes angled away from the inlet (as described in the rejection of claim 28) and such that upper openings 129 of the debris separation cones are tilted toward the outlet (Fig 10).

Regarding claim 31, Tuvin, as modified, discloses the limitations of claim 23, as described above, but does not explicitly disclose an air channel pneumatically connected to each of the debris separation cones, the air channel spanning across the interior width of the cleaning bin.  However, a skilled artisan would have found it obvious that each of the debris separation cones would necessarily require a pneumatic connection to incoming air and that such a conduit would define an air channel, to function as intended.  Additionally, one of ordinary skill would find it obvious, since the debris separation cones are disposed across the interior width of the cleaning bin, that the air channel would correspondingly be disposed and span across the interior width of the cleaning bin, so that the air channel and cones could function as intended.  

Regarding claim 33, Tuvin, as modified, discloses the limitations of claim 23, as described above, but does not explicitly disclose wherein the set of debris separation cones are positioned along a horizontal axis parallel to a front side of the cleaning bin.  Tuvin, as modified, discloses debris separation cones arranged linearly across at least at a first portion of an interior width of the cleaning bin.  It would have been obvious to one of ordinary skill in the art that this linear arrangement across the width of the device would define a horizontal axis that is parallel to a front side of the cleaning bin, as taught by Oh.

Regarding claim 34, Tuvin, as modified, discloses the limitations of claim 23, as described above, and further discloses wherein the lateral sides of the cleaning bin define a rectangular vertical cross-section of the cleaning bin (Fig 5, Tuvin, lower lateral side disposed vertically defining a rectangular vertical cross section).  
Regarding claim 35, Tuvin, as modified, discloses the limitations of claim 23, as described above, but does not explicitly disclose that the set of debris separation cones includes four to sixteen debris separators.  Examiner finds Applicant has assigned no criticality to the particular number of debris separators, only describing examples of different numbers of separators (specification, page 18, ranges of: 2 to 16, 2 to 4, 4 to 8, 4 to 12, and 4 to 16).   Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure number of separators to best achieve the desired results of suctioning dust particles, based on intended use of the device and basic engineering principles, including configurations in which there were 4 to 16 separators.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to provide 4 separators, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B)

Regarding claim 36, Tuvin, as modified by Oh, in the above rejection of claim 23, discloses the limitations of claim 36 including: a drive system (wheels 114) to maneuver the device, a vacuum assembly (blower motor 15, 5:5-11), a cleaning bin comprising an inlet and outlet (as described above), a compartment 118 to receive a first portion of debris, and a set of debris separations cones (configures as recited, as modified and described above).

Regarding claim 37, Tuvin, as modified, discloses the limitations of claim 36, as described above, and further discloses wherein the inlet of the cleaning bin is positioned between lateral sides of the cleaning bin (lateral sides of 110, Fig 10) defining an interior width of the cleaning bin.  

Regarding claims 38-41, Tuvin, as modified by Oh, in the above rejection of claims 24-27, discloses the limitations of claims 38-41, the recited second compartment corresponding to the debris compartment of claims 24-26.   

Regarding claim 42, Tuvin, as modified, discloses the limitations of claim 36, as described above, and further discloses that the axes of the debris separation cones are angled away from the inlet (Fig 10) such that upper openings (opening 129 at right side of separation cone) of the debris separation cones are tilted away from the inlet (Fig 10), but Tuvin, as modified, does not explicitly disclose wherein the debris separation cones have coplanar longitudinal axes.  The cones of Tuvin, as modified, are arranged linearly across the cleaning bin, as described above.  It would have been obvious to one of ordinary skill in the art that this linear arrangement across the width of the device would define cone axes that are coplanar, as taught by Oh.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Tuvin, in view of Oh, as applied to claim 23, and further in view of Dyson, et al. (US 2014/0013538, hereinafter “Dyson”), of record.   
Regarding claim 32, Tuvin, as modified, teaches the limitations of claim 23, as described above, but does not explicitly teach the angle being between 15 and 40 degrees are defined by slopes of the inner conduits of the debris separation cones and center axes of the inner conduits of the debris separation cones.  
Dyson also teaches a cleaning bin comprising debris separation cones and explains that “cone angle, axis inclination and cone opening inclination” of dust separation cones can be varied.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the separation cones of Tuvin, as modified, by incorporating an inclination angle of 15 to 40 degrees, incorporating the variations taught by Dyson, based on intended performance and use and standard engineering principles.  Additionally, in regard to recited slope ranges, Examiner indicates it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A)  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,456,002.  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘002 patent generally teach the limitations of.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN D KELLER/Primary Examiner, Art Unit 3723